COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

  RITA PORTER, Individually and as Next            §
  Friend of DAWONE PORTER, a Minor,
  and PATTY GORDON, Individually and               §
  as Next Friend of DYLON GORDON, a
  Minor, and ARMANDO and YVONNE                    §
  GUTIERREZ, Individually and as Parents                        No. 08-13-00002-CV
  and Next Friend of ARMANDO and                   §
  AMANDA GUTIERREZ, Minor Children,                               Appeal from the
                                                   §
                   Appellants,                                  243rd District Court
                                                   §
  v.                                                          of El Paso County, Texas
                                                   §
  HERITAGE OPERATING, L.P., a/k/a                                 (TC# 2009-4360)
  DENMAN PROPANE and CATHOLIC                      §
  DIOCESE OF EL PASO (SAN
  LORENZO CHURCH),                                 §

                   Appellees.                      §


                                      JUDGMENT

        The Court has considered this cause on the record and concludes there was error in that
part of the judgment entered in favor of the Catholic Diocese of El Paso. We therefore reverse
that part of the judgment and remand to the trial court for new trial.

        The remainder of the judgment is affirmed, in accordance with the opinion of this Court.
We further order that Appellants and the Catholic Diocese of El Paso each pay one-half (1/2) the
costs of this appeal. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 31ST DAY OF OCTOBER, 2018.

                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J. (Not Participating)